Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    143
    132
    media_image1.png
    Greyscale
in the reply filed on 7/9/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 8, 11, and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-6, 9, 10, and 12-17 is contained herein. Applicant’s elected species was found free of the art and the search expanded to cover other species wherein ring A is selected from a triazine.




Priority
This Application is a National Stage filing under 35 U.S.C. 371 of International Patent Application No. PCT/CN2018/104531, filed September 7, 2018, which claims priority to China Application Number 201710801364.3, filed September 7, 2017. However, a certified English version of the foreign priority document was not received.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application (i.e., the examiner respectfully requests submission of the appropriate English translated version of the foreign priority document if benefit is sought). See MPEP 213.04.



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-6, 9, 10, and 12-17 are objected to because of the following informalities:
In claim 1 and other dependent claims, the language “and/or a pharmaceutically acceptable salt thereof, and/or solvates, racemic mixtures, enantiomers, diastereomers, and tautomers thereof,” should more appropriately read “or a pharmaceutically acceptable salt, solvate, racemic mixture, enantiomer, diastereomer, or tautomer thereof,”. Correction is required.


    PNG
    media_image2.png
    204
    283
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    242
    305
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    235
    319
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    250
    710
    media_image5.png
    Greyscale
.


    PNG
    media_image6.png
    594
    795
    media_image6.png
    Greyscale
.
Correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-6, 9, 10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the metes and bounds of how ring A is intended to be attached to the rest of the molecule is not clearly articulated:

    PNG
    media_image7.png
    71
    413
    media_image7.png
    Greyscale
. 
There are no attachment bonds such as “squiggly bonds” to suggest the attachment point to these groups. Are they attended to be attached to the cyclic ring via carbon atoms, nitrogen atoms, or all positions? Furthermore, some of the above groups (e.g. first 3) have nitrogen atoms lacking a complete valency. If these groups are attached elsewhere on the molecule, what substituents are intended to complete the 
In claim 1 for variable R6, the scope of “C1-6 alkynyl” is unclear since there needs to be a minimum of 2 carbons to make an alkynyl chain.
Claims 13-15 recite the following structural limitations in respect to the partially unsaturated cyclic ring:

    PNG
    media_image8.png
    105
    136
    media_image8.png
    Greyscale
. 
In regard to variable X which is stated to be “halo”, what does p being selected from 1 or 2 imply since the structure indicates that X is directly bonded to the one carbon atom on the ring? If p = 2 for example, it appears to imply “X-X” as if 2 halogen atoms are attached to each other and not that 2 halogen atoms are attached to the carbon atom of the ring. Correction is required.
In claim 16, species such as the following lack complete valencies with respect to the nitrogen atom:

    PNG
    media_image9.png
    227
    239
    media_image9.png
    Greyscale
. 
Ex parte Diamond, 123 USPQ 167 (POBA 1959).

Claim Rejections – Improper Markush Grouping Rejection


Claims 1-6, 9, 10, 12-14, 16, and 17 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
In re Harnish, 206 USPQ 300, 305, says, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification (see claim 1 below for pictorial example):


    PNG
    media_image10.png
    605
    890
    media_image10.png
    Greyscale
.


Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. 
 	Indeed, as was stated in Ex parte Haas, 188 USPQ 374, “The rejection of a claim as containing an improper Markush grouping has a relatively long history in Office practice. The Court of Customs and Patent Appeals, at least as far back as 1942, has recognized that a rejection may be based upon the Examiner's holding that the claim has an improper Markush group. See In re Swenson, 30 CCPA 764, 132 F.2d 336, 56 USPQ 180 , citing Ex parte Palmer, 398 OG 707, 1930 CD 3.”

It should be noted that in Harnish, there was a substantial structural feature from which the common use flowed and that the claimed compounds all belong to a subgenus. That is exactly what is lacking in this case, as there is no substantial structural feature when viewing the compound as a whole. The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
 
For example the following chemical class of compounds as a whole may be obtained:
1) wherein A is selected from the first structure: (classified as substituted pyrazoles, C07D 231/02);

3) wherein A is selected from the fourth structure: (classified as substituted pyridines, C07D 213/02);

This list is not exhaustive and clearly classifying the above groups as one subgeneric group would be repugnant to scientific classification. Thus, the first requirement is not met as described above. Secondly, there is little evidence provided that the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The examiner recommends that the claims should be amended to include only species that share a single structural similarity and a common use (e.g. drawn to compounds of the formula I wherein A is selected from the triazine structure as in Applicant’s elected species) to overcome the rejection.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 6, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over RN 2151236-51-8 REGISTRY,  RN 2144351-79-9 , RN 2140125-40-0 in STNext Database.
STNext Database teaches the following compounds that have the limitation wherein A is selected from a triazine, n = 0, R1 = H, R2 = amino, m = 1, and R3,3’,4,4’ selected from H and alkyl which anticipates the claims:


    PNG
    media_image11.png
    446
    1035
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    438
    976
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    593
    1046
    media_image13.png
    Greyscale

.

Claims 1-5, 9, 10, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Guo et al. of US Patent Publication 2016/0159771. 
Guo et al. teach the following compounds and compositions thereof (see page 6 for compounds, table 1 and page 10, [0114] for compositions):


    PNG
    media_image14.png
    295
    808
    media_image14.png
    Greyscale
.
These compounds have the limitation wherein A is selected from a triazine, n = 1, R1 = H, oxo, -OH, m = 0, and R3,3’,4,4’ selected from H, alkyl, and substituted heteroaryl. Note that in this case R3,’4’ may be substituted heteroaryl to obviate the proviso recitation.





Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624